Citation Nr: 1750605	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Philippine Scouts and to his family, and his service to his country is greatly appreciated.  The Veteran died in October 1959.  The appellant is the Veteran's surviving spouse.  The appellant is seeking service connection for cause of the Veteran's death.

The Veteran served in the Special Philippine Scouts from August 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In June 2015, the Board reopened the previously denied service connection claim for cause of death and remanded this claim for further development.  It was remanded again in May 2016.

This appeal has been advanced on the Board's docket based on the appellant's advanced age.  38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 1959.  The immediate causes of death were listed as coronary thrombosis and hypertensive vascular disease. 

2.  At the time of his death, the Veteran was in receipt of service connection for fracture dislocation of the right elbow.

3.  The Veteran's cause of death was unrelated to service or a service-connected disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board notes that the duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from a private medical care provider.  38 C.F.R. § 3.159 (c) (1).  Here, the appellant contends that the Veteran's last treating physician (Dr. H.A.) informed her that the Veteran's service-connected right elbow disability was the cause of his death.  Thus, VA requested the Veteran's private medical records from Dr. H.A.  However, as informed by the appellant, the doctor passed away two years prior to VA's request for such records.  Therefore, these records are unavailable, and any further attempts to obtain these records would be futile.  

In the case of missing records, if any, the legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 4 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA has fulfilled its duty to assist. 

II. Cause of Death

Law and Analysis

The appellant contends that the Veteran's service-connected right elbow disability caused or contributed to the Veteran's death.  Specifically, the appellant contends that the Veteran's broken arm became swollen prior to his death, which she believes caused the Veteran's death.  See July 2012 VA Form 21-534 Application for Dependency and Indemnity Compensation (DIC).

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a)(1).

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Here, the Veteran's October 1959 death certificate reflects that he died on October [REDACTED], 1959, due to coronary thrombosis and hypertensive heart disease.  No contributing causes were listed.  Additionally, a July 2012 death certificate lists the Veteran's cause of death as "special screening for other conditions." 

At the time of death, the Veteran was service-connected for fracture dislocation of the right elbow, rated at 20-percent disabling.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to coronary thrombosis or hypertensive heart disease.  A May 1949 separation examination revealed no related abnormalities.

A post-service June 1955 VA examination report reveals that the Veteran had pain and numbness of his right elbow, weakness of right forearm and hand, and deformity of right elbow.  No other ailments were listed.

Additionally, there are no post-service VA treatment records related to coronary thrombosis or hypertensive heart disease. 

In May 2016,  the Board remanded this claim in order to obtain a medical opinion, in light of the Veteran's October 1959 and July 2012 death certificates and the appellant's lay contentions that Dr. H.A. told her that the Veteran's cause of death was due to the Veteran's right elbow disability, which addresses whether it is as least as likely as not that the Veteran's service-connected right elbow disability was the immediate or underlying cause of death, or contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of his death.  

In a June 2016 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's service-connected right elbow disability was the immediate or underlying cause of death, or contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of his death.   In reaching this opinion, the VA examiner citied to a journal article titled "Elbow Dislocation" which finds that in elbow dislocations, neurovascular injuries are rare.  Simple dislocations of the elbow are widely thought to have a benign prognosis.  Long term outcome studies report excellent functional results, however, stiffness commonly and usually manifests as a loss of terminal extension.  The VA examiner noted further that in one of the studies citied in this journal, in a long term outcome study, half of all the patients were asymptomatic 24 years after the injury, while one third were described as having a moderate loss of extension in relation to the elbow.  The study showed that 56 percent may have long term stiffness after a elbow dislocation and 62 percent reported residual pain.  See http://www.boneandjoint.org.uk/content/focus/elbow-dislocation (last visited Nov. 2, 2017).  Thus, the VA examiner noted that the long term problem in elbow dislocations appear to be related to residual pain, stiffness, limitation in motion, and instability.  For those reasons, the VA examiner concluded that a right elbow disability does not lead to coronary thrombosis or hypertensive heart disease, as coronary thrombosis or hypertensive heart disease have different pathogenesis related to metabolic derangements and not to physical or bony injuries.  

After reviewing the record, the Board finds that there is no probative evidence of a nexus between the causes of the Veteran's death and his service.  That is, service connection is not warranted for the causes of death listed on the Veteran's death certificate.  The appellant-widow has never contended, and the evidence does not reflect, that the disabilities listed on the death certificate had their onset during the Veteran's active service or within one year of his discharge.  

In regard to whether the Veteran's service-connected right elbow disability caused or contributed to the Veteran's death, the Board finds that there is no clinical evidence to support a link between the development of coronary thrombosis and hypertensive heart disease and his service-connected right elbow disability.  There is simply no evidence that his service-connected right elbow disability caused or aggravated any of the causes of death listed on the death certificate.  See 38 C.F.R. § 3.310.  Notably, the June 2016 VA medical opinion specifically found that there was no link between the Veteran's coronary thrombosis and hypertensive heart disease and his service-connected right elbow disability.  As noted above, the examiner explained that coronary thrombosis and hypertensive heart disease have different pathogenesis related to metabolic derangements and not to physical and bony injures, such as that of a right elbow disability. 

To the extent that the appellant has offered her opinion that the Veteran's right elbow disability was the cause of the Veteran's death, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Given such, it cannot be stated that the appellant is competent to provide a statement as to the cause of the Veteran's death.

Additionally the Board acknowledges the appellant's lay contentions that Dr. H.A. told her that the Veteran's service-connected right elbow disability caused the Veteran's death.  However, the Board notes that although Dr. H.A.'s medical records are unavailable, Dr. H.A. was the physician listed on the Veteran's October 1959 death certificate and a right elbow disability was not listed as an immediate or contributing cause of the Veteran's death.  All in all, the appellant's lay statements have been reviewed and considered.  However, the Board finds that the June 2016 VA medical opinion highly probative as the VA examiner applied medical analysis to the significant facts of the case to reach the conclusions expressed in the June 2016 VA medical opinion.  Significantly, there is no contrary medical opinion.

In sum, the probative medical and lay evidence does not establish a link between the Veteran's coronary thrombosis and hypertensive heart disease and his service.  The record is likewise against a link between the Veteran's coronary thrombosis and hypertensive heart disease and his service-connected right elbow disability.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


